Title: From George Washington to John Jameson, 15 February 1795
From: Washington, George
To: Jameson, John


        
          Dear Sir,
          Philadelphia 15th Feby 1795
        
        Your favor of the 30th Ulto has been duly received, as has been a letter from a Gentleman, who I presume is your brother; the receipt of which, owing to one cause and another, has never yet been acknowledged.
        The reason why I delayed to comply with the call upon me for eighty dollars, will be explained in part by the copy of a letter—enclosed—which I received from your deceased uncle Mr Jameson of York, agreeably to its date.
        By this it will appear that the company had money in his hands; besides the profits which might be expected to arise from the labour of the slaves which appeared then to be in existence. Having never received an iota from the company for more than twenty years nor never having heard of any appropriation of the

sum acknowledged to be in hand, I was in hopes of receiving, instead of being called upon to advance—I wished therefore to see some statement of this matter, and intended to have requested the favor of your brother to give it to me; but occurrences of a public nature, & the pressure of business in which I was continually involved occasioned the postponement of it from time to time until I had forgot the matter altogether & it would have remained in that state had not your letter recalled it to my recollection.
        I have no doubt but that the Treasurers books will fully, & satisfactorily account for the balance which is mentioned in his letter, and would thank you for causing it to be transmitted to me, that I may have some idea of the state of my interest in that concern. I do not mean however, by this, to withhold my quota of the subscription to the Canal company until it is received, if you, therefore, will be so good as to pay the eighty dollars which is the amount of it I will answer your draught at sight when presented in this City. And by the enclosed short missive I have authorized you to represent me, and to guard my interest in the Dismal Swamp Company, in which I have an entire share.
        Permit me, at the sametime, to request the favor of you to give me information who the present proprietors are—the shares, or parts of shares each hold—& what the reputed value of a share is—in a word what one could be bought for, or sold at; with any other details which your leizure, & intimate knowledge of the subject may enable you to afford me.
        Unless a watchful eye is kept upon the timber, belonging to the Company in the Dismal Swamp, it will be swept away, and a valuable fund sunk thereby. I have no objection to an advance for the purpose of getting it ourselves—presuming the plan for the accomplishment of it will be properly digested & the execution placed under good management. With very great esteem & regd I am Dear Sir Your Obedt Servt
        
          Go: Washington
        
      